Citation Nr: 0938696	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from May 1966 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board remanded the claim in June 2007 for additional 
development.

The claims file reflects that the Veteran failed to report 
for a VA examination in conjunction with his claim for 
service connection for depression.  The Veteran's wife 
reported that he had suffered a stroke and could not make it 
to the examination.  She asked that the Veteran's claim be 
withdrawn and stated that she had the power of attorney.  A 
copy of the power of attorney was not associated with the 
claims.  In an October 2001 report of contact, the Veteran's 
wife stated that she was only the Veteran's conservator and 
that DAV still retained the power of attorney in the current 
issue on appeal.  The Form 21-22 of record shows that DAV 
represents the Veteran before VA and that the power of 
attorney has not been revoked.  Therefore, the DAV remains 
the appellant's representative before the Board.  See 38 
C.F.R. 
§ 20.602 (2009) (A properly filed designation made prior to 
appeal will continue to be honored, unless it has been 
revoked by the appellant, or unless the representation is 
properly withdrawn.)   


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's 
depression is related to service.





CONCLUSION OF LAW

Service connection for depression is warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for depression.  
Therefore, no further development is needed with respect to 
this claim.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran claims entitlement to service connection for 
depression which he alleges originated during his military 
service.  The Veteran's service medical records show that in 
a report of medical history dated in January 1987, he 
indicated that he suffered from depression or excessive 
worry.  The examiner noted that the Veteran was worried about 
future events such as moving and weight loss, which were not 
severe.  

Post-service, private treatment records frequently note that 
the Veteran has a history of depression.  In an April 2002 
private treatment record, the Veteran was diagnosed as having 
depression.    

In a March 2004 letter, Ma. Cecilia J. Cudal, M.D., reported 
that she had reviewed the Veteran's service treatment records 
and current treatment records.  She concluded that the 
Veteran's current medical condition (which included 
depression) was more likely than not related to or caused by 
his military service.  

The Board remanded the case in June 2007 for a VA 
examination.  

The Veteran was scheduled for a VA examination in November 
2007.  The Veteran has a responsibility of attending a VA 
examination to help establish entitlement to a claim.  38 
C.F.R. §§ 3.326, 3.327.  Failure to report to an examination 
without good cause has consequences including deciding the 
claim based upon the evidence in record.  38 C.F.R. § 3.655.  
Good cause includes, but is not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).  Here, the evidence of 
record revealed good cause for the failure to appear.  The 
Veteran suffered a stroke at the time of the November 2007 
examination and was unable to attend.  

Given that service medical records show a complaint of 
depression/and or worry during service with ongoing 
references to depression post-service, and that a private 
physician related the Veteran's depression to service, the 
Board finds the evidence is in equipoise.  After resolving 
all reasonable doubt in favor of the Veteran, and for the 
foregoing reasons, the Board finds that service connection 
for depression is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for depression is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


